    Case: 1:18-cr-00696 Document #: 41 Filed: 12/07/18 Page 1 of 2 PageID #:339



                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                                    No. 18 CR 696
              v.
                                                    Judge Robert Blakey
 ASHRAF AL SAFOO

             GOVERNMENT’S AMENDED MOTION FOR ENTRY
            OF PROTECTIVE ORDER GOVERNING DISCOVERY

      Pursuant to Fed. R. Crim. P. 16(d), the United States of America, by JOHN R.

LAUSCH, Jr., United States Attorney for the Northern District of Illinois, files it’s

amended, and opposed, motion for the entry of a protective order regarding general

and sensitive discovery material, and in support thereof states as follows:

      1.     The indictment in this case charges defendant with conspiracy to

provide material support to a foreign terrorist organization, in violation of Title 18,

United States Code, Section 2339B(a)(1).

      2.     The discovery to be provided by the government in this case includes

sensitive information, whose unrestricted dissemination could adversely affect

national security, law enforcement interests and the privacy interests of third parties.

      3.     On December 4, 2018, the government filed an unopposed motion for a

protective order regarding discovery (R. #38). The accompanying order allowed the

defendant to review the sensitive discovery material to be held by MCC staff and

reviewed by the defendant in the MCC law library. After further discussion with the

MCC, due to the nature of the sensitive discovery material, this process is not tenable

in this case. The government, therefore, proposes that the sensitive material be
    Case: 1:18-cr-00696 Document #: 41 Filed: 12/07/18 Page 2 of 2 PageID #:340



maintained by defense counsel and reviewed by the defendant in the presence of his

attorneys at the MCC.

      4.     The government has discussed the proposed amended protective order

with counsel for defendants, who oppose the entry of the proposed order, specifically

as it relates to the requirement that the defendant review such material in the

presence of his attorneys.

      WHEREFORE, the government respectfully moves this Court to enter the

proposed amended protective order regarding general and sensitive discovery

material.

                                       Respectfully submitted,


                                       JOHN R. LAUSCH, Jr.
                                       United States Attorney

                                By:    /s/ Barry Jonas
                                       BARRY JONAS
                                       VIKAS DIDWANIA
                                       MELODY WELLS
                                       PETER SALIB
                                       Assistant U.S. Attorneys
                                       219 South Dearborn St., Rm. 500
                                       Chicago, Illinois 60604
                                       (312) 353-5300

Dated: December 7, 2018




                                         2
